Citation Nr: 0807845	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for a mood disorder.

2.  Entitlement to an increased rating for residuals of 
compression fractures to T12 and L3 with degenerative disc 
disease, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
to May 1973 and from April 30, through May 16, 1999.  He 
served for many years with the United States Army National 
Guard, and he was given a medical discharge from service in 
September 2000.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's mood disorder is not manifested by 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
impaired judgment; or impaired abstract thinking.

2.  The veteran has demonstrable deformities of T12 and L3 
due to compression fractures in service.

3.  The veteran's service-connected residuals of compression 
fracture at T12 and L3 is not manifested by incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks per year; severe limitation of motion; 
neurologic manifestations; or severe lumbosacral strain. 

4.  The veteran is service-connected for a mood disorder 
associated with the compression fracture residuals, rated 30 
percent disabling; residuals of compression fractures at T12 
and L3 with degenerative disc disease, rated 20 percent 
disabling; and for a demonstrable deformity of T12 and L3, 
each rated 10 percent disabling.  His combined evaluation for 
compensation purposes is 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for the service-connected mood disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.22, 4.114, Diagnostic Code 9435 (2007).

2.  A 10 percent disability rating is warranted for 
demonstrable deformity resulting from a compression fracture 
of T12.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5285 (2003).

3.  A 10 percent disability rating is warranted for 
demonstrable deformity resulting from a compression fracture 
of L3.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5285 (2003).

4.  Excluding separate ratings for demonstrable vertebral 
body deformities, an evaluation in excess of 20 percent for 
residuals of a compression fracture of T12 and L3 with 
degenerative disc disease is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that higher ratings are warranted for his 
service-connected disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Higher initial rating for a mood disorder

The veteran contends that a higher initial rating is 
warranted for his service-connected mood disorder.  Service 
connection was granted for this disability in 2004, and a 30 
percent disability was assigned pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9435.  

As this case involves the initial evaluation assigned for the 
service-connected mood disorder, the severity of that 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered the requirements of Fenderson and 
has determined that the evidence of record shows that the 
manifestations of the veteran's mood disorder have been 
generally consistent since service connection was initially 
awarded.

Under Diagnostic Code 9435 the next higher, 50 percent 
rating, is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The record contains no evidence of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking.  While there is some 
evidence in disturbance of mood, difficulty in establishing 
and maintaining effective work and social relationships, and 
restrictive affect, the preponderance of the evidence does 
not support the claim.  This is so because the preponderance 
of the medical evidence, including VA mental disorders 
examinations dated in 2004 and 2005 show that the veteran's 
mood disorder does not more nearly approximate the criteria 
necessary for the 50 percent rating.

The medical evidence, including the 2004 VA mental disorders 
examination report noted that the veterans depression had 
improved since his Social Security Administration (SSA) 
disability benefits began.  His GAF was 60.  In October 2004, 
a VA outpatient treatment record noted that the veteran 
reported that he was "doing a lot better" and that he was 
"doing well mentally."  An August 2005 VA treatment record 
noted that the veteran was "feeling better."  While he was 
noted to have a restricted affect during his 2005 VA mental 
disorders examination, his impairment was described as 
"moderate" with a Global Assessment of Functioning (GAF) of 
55.  He was able to participate in meaningful interpersonal 
relationships with family members but was otherwise socially 
isolated.  

DSM-IV states that a GAF score between 51 and 60, within 
which the examiners placed the veteran, represents 
'[m]oderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co- workers).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV) at 
46-47.  However, the evidence, taken as a whole, does not 
reveal symptomatology or impairment in functioning which 
would warrant a higher, 50 percent, rating.

The veteran has not worked since 1999 and there is evidence 
that his mood disorder impacts his employability.  Therefore, 
the Board has considered whether referral for extraschedular 
rating is necessary.  38 C.F.R. § 3.321(b)(1).  Criteria 
which warrant extraschedular consideration include evidence 
of frequent hospitalization or marked interference with 
employment associated with the service-connected disability.

The Board does not find, however, that referral for 
consideration of an extraschedular rating is warranted 
because the preponderance of the medical evidence reveals 
that the veteran's service-connected mood disorder alone did 
not cause marked interference with employment or frequent 
periods of hospitalization.  A review of the record shows 
that the veteran has never been hospitalized for his service-
connected mood disorder.  While the medical evidence reveals 
that there is interference with employment, his records also 
show that such interference is not beyond that which is 
contemplated by his current disability rating.  In fact, the 
most recent VA mental disorders examination in October 2005 
noted that "[t]here were no findings on the mental status 
examination that would preclude employment."  While his 
treating VA psychiatrist has found him unable to maintain 
employment, she bases that opinion on his service-connected 
back disability as well as his service-connected mood 
disorder.  A January 2004 assessment by a SSA psychologist 
concluded that the veteran had significant impairment but was 
"cooperative and is likely to be cooperative with 
supervision."  Thus, the preponderance of the evidence shows 
that the veteran's service-connected mood disorder alone did 
not cause marked interference with employment so as to 
warrant referral for an extraschedular evaluation.

Increased rating for low back disorder

The veteran contends that a higher rating is warranted for 
his service-connected residuals of compression fractures of 
T12 and L3.  Service connection was granted for this 
disability in 2001, and a noncompensable evaluation was 
assigned.  In a July 2002 rating decision, the disability 
rating for the low back disorder was increased, to 10 
percent.  In May 2003, the veteran filed the present claim 
for increase.  The June 2003 rating decision on appeal 
granted an increased rating, to 20 percent, from the date of 
claim.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The severity 
of the disability is to be considered during the entire 
period from the time this claim was filed to the present.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board 
has considered the requirements of Hart and finds that staged 
ratings are not appropriate in this case as the factual 
findings do not show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 38 
C.F.R. part 4.  While this claim was pending, in August 2003, 
amendments were made to the criteria used in rating 
disabilities of the thoracolumbar spine, effective from 
September 26, 2003.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004)).

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated on the basis of the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2007).  If intervertebral disc syndrome 
is present in more than one spinal segment, each segment is 
to be evaluated separately, provided that the effects in each 
spinal segment are clearly distinct. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (2).
 
The regulations provide that the next higher, 40 percent, 
evaluation is warranted if intervertebral disc syndrome is 
manifested by incapacitating episodes having a total duration 
of at least four weeks but less than six weeks.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  An 
"incapacitating episode" is defined as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician". See 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (1).

The preponderance of the evidence reveals that the veteran's 
back disorder is not manifested by four to six weeks of 
incapacitating episodes in a year.  During his October 2005 
VA spine examination he stated that he was not required to 
have bedrest for as long as 7 days in the last 12 months.  
The August 2004 VA spine examination report stated that no 
physician had recommended a week of bedrest in the last year.  
During his June 2003 VA spine examination, the veteran denied 
any compulsory bedrest episodes in the last year.  The VA 
treatment records likewise do not show any physician-
prescribed bed rest during the appeal period.

Alternately, degenerative disc disease can be rated by 
combining separate evaluations of chronic orthopedic and 
neurologic manifestations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2).  However, a higher rating is not 
warranted on this basis, either.  First, as explained below, 
a higher rating is not warranted based on orthopedic 
manifestations.  Second, a separate rating for neurologic 
manifestations is not warranted because the preponderance of 
the evidence of record reveals that there is no neurological 
component to the veteran's service-connected back disorder.  
For example, a June 2003 neurological consultation report 
concluded, "I do not find spine cord or root or nerve 
compromise related to T12 and L3 compression fracture."  
Sensory testing during the 2003 VA examination was 
inconsistent throughout the body; however, the veteran denied 
radiating pain and straight leg raising test was negative.  
The 2004 VA spine examination noted no motor weakness or 
sensory deficits or atrophy in the lower extremities.  During 
the 2005 VA spine examination there was no radiating pain and 
no bladder or bowel symptoms.  Neurological examination was 
within normal limits, and motor and sensory systems were 
normal.  

Prior to September 26, 2003, limitation of motion in the 
lumbar spine was evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
An evaluation of 40 percent was assigned for severe 
limitation of motion.  In addition, lumbosacral strain was 
evaluated in accordance with the criteria set forth in 38 
C.F.R. § 4.17a, Diagnostic Code 5295 (2003).  The highest 
available schedular evaluation for that condition, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion. Id.  

A higher rating is not warranted under either Diagnostic Code 
5292 or 5295.  The preponderance of the evidence shows that 
the limitation of motion of the thoracolumbar spine is not 
severe.  Flexion was 40 degrees during the 2003 VA 
examination report and extension was 20 degrees.  The 2004 
spine examination revealed a greater range of motion, and 
repetitive action revealed no change in findings.  Forward 
flexion during the 2005 VA examination was 0 to 65 degrees 
and was 0 to 52 degrees after repetitive motion.  Extension 
was 0 to 20 degrees and was 0 to 8 degrees after repetitive 
motion.  Ranges of motion for lateral flexion and rotation 
revealed similar findings.  The examiner concluded that the 
veteran's incapacity was "moderate", not severe.  As the 
medical evidence and the veteran's statements reveal 
significant range of motion, even after repetitive testing, 
the preponderance of the evidence does not show that the 
veteran's range of motion is severe. 

The preponderance of the evidence also shows that a higher 
rating is not warranted under Diagnostic Code 5295 for 
lumbosacral strain because none of the criteria for the next 
higher, 40 percent, rating have been met.  The medical 
evidence shows that the veteran has a normal gait.  The 2004 
VA spine examiner noted that he stood erect, so there was no 
listing of the whole spine to the opposite side.  As noted 
above, there were no significant neurological findings, and 
the veteran maintains significant range of motion on forward 
bending, so the evidence is against the claim with respect to 
the criteria of a positive Goldthwaite's sign and marked 
limitation of forward bending in the standing position.  

The veteran does have some loss of lateral motion, as 
evidenced by the range of motion results.  Further, mild 
narrowing was seen at T10-11 and L5-S1 according to the 
August 2005 VA X-ray report.  Significantly, though, at least 
one examiner specifically noted that the veteran did not show 
abnormal mobility on forced motion.  The 2004 VA spine 
examiner noted that the veteran moved in a cogwheel fashion 
when checking range of motion.  The examiner noted that such 
movement "is very atypical for patient with back pain 
because it s a jerking-type motion which would ordinarily 
hurt a painful back."  Given that the preponderance of the 
evidence reveals symptoms that do not more nearly approximate 
the 40 percent rating for lumbosacral strain, a higher rating 
under Diagnostic Code 5295 is not warranted.

Under the old regulations, where the disability in question 
involves the fracture of a vertebral body, a 10 percent 
rating was added for demonstrable deformity of the vertebral 
body.  38 C.F.R. § 4.17a, Diagnostic Code 5285 (2003).  The 
medical evidence, including 2001 and 2005 VA X-rays, reflects 
the presence of a post-traumatic deformity in the bodies of 
T12 and L3 due to old healed compression fractures.  Under 
Diagnostic Code 5285 a separate rating of 10 percent is 
warranted for each vertebral body.  Thus, the Board concludes 
the evidence of record supports the assignment of two 10 
percent disability ratings under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 for demonstrable deformities at 
T12 and L3.

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under that 
rating formula, a 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note 2.

In this case, the preponderance of the evidence reveals that 
a 40 percent rating is not warranted under the current 
criteria for limitation of motion of the spine because the 
medical evidence shows that the veteran has more than 30 
degrees flexion of the spine and there is no favorable 
ankylosis of the spine.  As noted above, flexion was noted to 
be 40 degrees during the 2003 VA examination report.  The 
2004 spine examination revealed 60 degrees of flexion which 
was unchanged by repetitive motion testing.  The 2005 VA 
spine examination noted flexion was 0 to 65 degrees and was 0 
to 52 degrees after repetitive motion.  While a November 2002 
VA physical therapy record showed significantly limited 
flexion of the "back", specifically 10 degrees of "forward 
bending", the Board does not find that an increased rating 
is warranted based on this record alone, as the preponderance 
of the medical evidence, noted above, shows that the veteran 
has more than 30 degrees of flexion in the spine.

Consideration of 38 C.F.R. § 4.40 (consider 'functional loss' 
'due to pain '), and 38 C.F.R. § 4.45 (consider '[p]ain on 
movement, swelling, deformity, or atrophy on disuse' in 
addition to '[i]nstability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing', incoordination, and excess fatigability) is also 
required in this case. See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The veteran's primary complaint is of pain and 
the records show that he has occasionally used a cane.  
During the 2005 examination, he complained of pain on the 
limits of motion.  As noted in the 2004 examination report, 
described above, his unguarded actions were not consistent 
with his complaints of pain.  Regardless, the objective 
medical evidence reveals that limitation of motion of the 
thoracolumbar spine was, at most, moderate, even with 
consideration of DeLuca factors.  The Board finds most 
probative and persuasive the opinions of the three VA 
examiners in this regard.  Those examiners did not find 
additional disability which would warrant a higher disability 
evaluation when the DeLuca factors were considered.  
Specifically, the examiners described negative clinical 
findings on three separate VA examinations regarding 
weakness, atrophy, fatigability, instability of station, and 
disturbance of locomotion.  

The veteran has not worked since 1999 and SSA records show 
that he is receiving SSA disability benefits based on his 
service-connected back disorder.  Therefore, the Board has 
considered whether referral for extraschedular rating is 
necessary.  38 C.F.R. § 3.321(b)(1).  Criteria which warrant 
extraschedular consideration include evidence of frequent 
hospitalization or marked interference with employment 
associated with the service-connected disability.

Referral for consideration of an extraschedular rating is not 
warranted, however, because the preponderance of the medical 
evidence reveals that the veteran's service-connected back 
disorder alone did not cause marked interference with 
employment or frequent periods of hospitalization.  A review 
of the record shows that the veteran has never been 
hospitalized for his service-connected back disorder.  While 
the medical evidence reveals that there is interference with 
employment, his records also show that such interference is 
not beyond that which is contemplated by his current 
disability rating.  In fact, the most recent VA back 
examination in October 2005 noted that "the veteran could do 
some jobs" provided he was not required to constantly remain 
seated.  While his treating VA psychiatrist has found him 
unable to maintain employment, she bases that opinion on his 
service-connected mood disorder as well as his service-
connected back disorder.  Thus, the preponderance of the 
evidence shows that the veteran's service-connected back 
disorder alone did not cause marked interference with 
employment so as to warrant referral for an extraschedular 
evaluation.

Duty to notify and duty to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With regard to the mood disorder claim, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  

Here, with regard to the mood disorder claim, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
appellant in May 2004 that fully addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  The veteran 
was provided with Dingess notification in an April 2006 
letter from the RO.  However, this timing error did not 
affect the essential fairness of the adjudication because a 
reasonable person could be expected to understand from the 
May 2004 letter that a disability rating and an effective 
date for the award of benefits would be assigned if service 
connection was awarded.  As he was simultaneously appealing 
an increased rating, he was aware of the mechanics of 
assignment of disability ratings and effective dates.

With regard to the increased-compensation back claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

These notification requirements were partially satisfied by 
the July 2004 pre-decisional notification letter to the 
veteran.  That letter informed him that to substantiate the 
claim, he must submit evidence that his service-connected 
back condition increased in severity, and it notified him 
that such evidence "may be a statement from your doctor" or 
a "statement from other individuals who are able to describe 
. . . in what manner your disability has become worse."  
This notice also provided examples of the types of medical 
and lay evidence that the claimant may submit, including 
"reports or statements from doctors, hospitals, 
laboratories, medical facilities . . . x-rays, physical 
therapy records, surgical reports, etc."  As the veteran was 
simultaneously appealing an earlier claim for TDIU, he had 
actual notice of the relevance of employment records.  He was 
advised in a September 2003 letter to provide pertinent 
information from his previous employer regarding the impact 
of his service-connected disabilities on his employability.  

In this case, the VCAA duty to notify was also satisfied 
subsequent to the initial AOJ decision by way of the August 
2005 statement of the case which provided the veteran 
specific notice of the Diagnostic Code criteria for diseases 
and injuries of the spine and revealed the range of ratings 
for back disabilities.  Although the statement of the case 
was not sent before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in January 2006 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and SSA records.  Statements were also 
received from the veteran's previous employer.  The appellant 
was afforded three VA medical examinations in connection with 
his low back claim in 2003, 2004, and 2005 and was afforded 
two VA medical examination in connection with his mood 
disorder claim in 2004 and 2005.  Several of the examiners 
noted that they could not provide certain opinions (i.e. as 
to some of the DeLuca concerns) without resort to 
speculation.  However, given that there were several VA 
examinations which assessed the veteran's low back and mood 
conditions over the course of this appeal, the Board finds 
that the duty to assist has been satisfied and further 
development is not necessary.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In fact, the 
veteran provided a written statement in March 2006 that he 
had no further evidence to submit, and he requested prompt 
adjudication of his claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for service-connected mood disorder is denied.

A separate 10 percent disability rating for demonstrable 
deformity of T12 is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A separate 10 percent disability rating for demonstrable 
deformity of L3 is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Excluding the grant of separate 10 percent ratings for 
demonstrable vertebral body deformities, an increased rating 
for service-connected residuals of compression fractures with 
degenerative disc disease is denied.


REMAND

With respect to the claim for entitlement to TDIU, total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2007).  Veterans 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled. 38 C.F.R. § 4.16(b) (2007).  In cases 
where the schedular criteria are not met, an extraschedular 
rating is for consideration. 38 C.F.R. § 3.321 (2007).

Service connection is in effect for mood disorder associated 
with compression fracture residuals, rated 30 percent 
disabling; residuals of compression fractures at T12 and L3 
with degenerative disc disease, rated 20 percent disabling; 
and demonstrable deformities of T12 and L3, each rated 10 
percent disabling.  His combined evaluation for compensation 
purposes is 60 percent.  Thus, his service-connected 
disabilities do not meet the criteria for a TDIU that a 
veteran must have one service-connected disability rated at 
60 percent or higher or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher, with a combined rating of 70 percent or higher.  As 
such, the criteria for a total rating under the provisions of 
38 C.F.R. § 4.16(a) are not met.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b) (2007).  Thus, if a veteran fails to meet 
the rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b) (2007).  The Board must evaluate whether 
there are circumstances in the veteran's case, apart from any 
non-service-connected condition and advancing age, which 
would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

After review of the record, the Board finds that this case 
presents such an exceptional and unusual disability picture 
with such related factors as marked interference with 
employment as to render impractical the application of the 
regular schedular standards.  Although the veteran does not 
meet percentage requirements for a TDIU under 38 C.F.R. § 
4.16(a) as explained above, the record suggests that the 
veteran is unable to secure or maintain gainful employment 
due to his service-connected psychiatric and back disorders.  
The Board particularly notes that the veteran's treating 
physician at VA, M. T. Ban, M.D, stated that the veteran "is 
completely and totally disabled" and that "[h]e is not able 
to obtain or maintain gainful employment in any type of usual 
workplace, related to his physical and psychiatric 
condition."  See written statement dated in March 2003.  In 
June 2003, Dr. Ban noted that the veteran was unable to deal 
with the public because he breaks into tears and has poor 
concentration and focus.  Dr. Ban made a similar statement in 
July 2005, stating that the veteran "is totally unable to 
maintain gainful employment based on his physical and mood 
problems, but he also remains severely impaired in his 
emotional interactions and his overall quality of life 
related to PTSD [due to the fall in service which led to his 
service-connected back disorder], back pain, and 
depression."  

A June 2004 VA mental disorders examination also concluded 
that is was "unlikely" that the veteran "will be returning 
to work anytime soon".  While that examiner addressed the 
issue of secondary gain, he also noted that "[n]ot that it 
is necessarily the case here."  In addition, the 
"positive" evidence includes the conclusions of the SSA.  
The veteran has been receiving SSI disability benefits since 
2003 based on Dr. Ban's June 2003 statement and based on the 
conclusions of SSA's own examining specialist, J. A. Cole-
Marion, Ph.D.  Dr. Cole-Marion concluded that the veteran had 
an impaired level of cognitive functioning, "significant 
levels of depression which likely impair his ability to 
relate to others in an emotionally stable manner", and a 
significant impairment "in his ability to perform routine, 
repetitive tasks on a sustained and consistent basis."

Thus, it appears that the veteran has been unable to obtain 
or maintain gainful employment due to his service-connected 
disorders.

In light of the foregoing, the Board must remand the case to 
the RO so that the veteran's claim can be referred for 
consideration of an extraschedular rating for the assignment 
of a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  This case should be forwarded to VA's 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating for 
a TDIU, pursuant to the provisions of 
38 C.F.R. § 3.321(b) and/or 38 C.F.R. 
§ 4.16(b).  Actions taken thereafter 
should proceed in accordance with the 
directives of the Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service.

2.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC). 
The SSOC must contain notice of all 
relevant actions taken on the case, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


